         Case 6:20-cv-00815-ADA Document 54 Filed 05/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND
                                                     Civil Action No.: 6:20-cv-00812-ADA
DEVELOPMENT,
                                                                       6:20-cv-00813-ADA
                                                                       6:20-cv-00814-ADA
               Plaintiff,
                                                                       6:20-cv-00815-ADA
                                                                       6:20-cv-00902-ADA
v.
                                                                       6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.
                                                     JURY TRIAL DEMANDED
               Defendant.

  JUNIPER NETWORKS, INC.’S NOTICE OF WITHDRAWAL OF ITS REPLY IN
SUPPORT OF ITS MOTION TO TRANSFER VENUE TO THE NORTHERN DISTRICT
                          OF CALIFORNIA

        Pursuant to the Court’s email of May 10, 2021, Defendant Juniper Networks, Inc.

(“Juniper”) hereby withdraws its Reply in Support of its Motion to Transfer Venue to the Northern

District of California (Dkt. 52 in Case No. 6:20-cv-00812-ADA; Dkt. 51 in Case No. 6:20-cv-

00813-ADA; Dkt. 48 in Case No. 6:20-cv-00814-ADA; Dkt. 49 in Case No. 6:20-cv-00815-ADA;

Dkt. 43 in Case No. 6:20-cv-00902-ADA; Dkt. 44 in Case No. 6:20-cv-00903-ADA).                   In

accordance with the Court’s instructions, Juniper will re-file its reply brief no later than May 17,

2021.
        Case 6:20-cv-00815-ADA Document 54 Filed 05/12/21 Page 2 of 3




Dated: May 12, 2021                  /s/ B. Russell Horton
                                     B. Russell Horton
                                     State Bar No. 10014450
                                     rhorton@gbkh.com
                                     George Brothers Kincaid & Horton LLP
                                     114 West 7th Street, Suite 1100
                                     Austin, TX 78701
                                     Telephone: (512) 495-1400
                                     Facsimile: (512-499-0094

                                     Kevin P.B. Johnson
                                     kevinjohnson@quinnemanuel.com
                                     Todd Briggs
                                     toddbriggs@quinnemanuel.com
                                     Margaret Shyr (pro hac vice)
                                     margaretshyr@quinnemanuel.com
                                     Joseph E. Reed (pro hac vice)
                                     joereed@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     555 Twin Dolphin Drive, 5th Floor
                                     Redwood Shores, CA 94065
                                     Telephone: (650) 801-5000
                                     Facsimile: (650) 801-5100

                                     Nima Hefazi (pro hac vice)
                                     nimahefazi@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     865 South Figueroa Street, 10th Floor
                                     Los Angeles, CA 90017
                                     Telephone: (213) 443-3000
                                     Facsimile: (213) 443-3100

                                     Counsel for Defendant
                                     Juniper Networks, Inc.




                                      2
         Case 6:20-cv-00815-ADA Document 54 Filed 05/12/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on May 12, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

Dated: May 12, 2021                       /s/ B. Russell Horton______________________
                                           B. Russell Horton




                                               3
